 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3
     Social Security Administration
 4   SHARON LAHEY
     California State Bar No. 263027
 5   Special Assistant United States Attorney
       160 Spear Street, Suite 800
 6
       San Francisco, California 94105
 7      Telephone: (415) 977-8963
       Facsimile: (415) 744-0134
 8     E-Mail: Sharon.Lahey@ssa.com
 9   ATTORNEYS FOR DEFENDANT
10
11                                   UNITED STATES DISTRICT COURT

12                                  EASTERN DISTRICT OF CALIFORNIA

13                                         SACRAMENTO DIVISION

14                                                       )
     VIRGIE WOOLSEY,                                     )   CIVIL NO. 2:18-cv-00924-EFB
15                                                       )
            Plaintiff,                                   )   STIPULATION AND PROPOSED
16                                                       )
            vs.                                          )   ORDER FOR DEFENDANT’S FIRST
17                                                       )   EXTENSION OF TIME TO RESPOND
     NANCY A. BERRYHILL, Acting                          )   TO PLAINTIFF’S MOTION FOR
18                                                       )   SUMMARY JUDGMENT
       Commissioner Of Social Security,                  )
19                                                       )
            Defendant.                                   )
20                                                       )

21          IT IS HEREBY STIPULATED, by and between Virgie Woolsey (“Plaintiff”) and Nancy A.
22   Berryhill, Acting Commissioner of Social Security (“Defendant”) (collectively, the “Parties”), by and
23   through their respective counsel of record, that Defendant shall have an extension of time of 30 days to
24   respond to Plaintiff’s motion for summary judgment and/or to file any cross-motion. The current due
25   date is February 27, 2019, and the new due date would be March 28, 2019. Any reply would be due on
26   April 11, 2019. This is Defendant’s first request for an extension of time and the second request for an

27   extension of time in the above-captioned matter. Defendant requests this additional because she is

28   currently considering the voluntary remand of this action without further briefing by the parties but



     STIPULATION & PROPOSED ORDER                                              CASE NO.: 2:18-cv-00924-EFB
 1   need additional time to adequately consider the issues that Plaintiff raises in her motion for summary
 2   judgment.
 3                                                        Respectfully submitted,
 4
     Dated: February 25, 2019                             LAW OFFICE OF BESS M. BREWER
 5
 6                                                        By: /s/ Bess M. Brewer*
                                                          BESS M. BREWER
 7
                                                          (*As authorized by email on February 25, 2019)
 8                                                        Attorneys for Plaintiff

 9   Dated: February 25, 2019                             MCGREGOR W. SCOTT
                                                          Acting United States Attorney
10
11
                                                          By: /s/ Sharon Lahey
12                                                        SHARON LAHEY
                                                          Special Assistant U. S. Attorney
13                                                        Attorneys for Defendant
14
15
                                                     ORDER
16
            Good cause appearing, pursuant to stipulation, IT IS SO ORDERED. Defendant shall respond to
17
     Plaintiff’s Motion for Summary Judgment on or before March 28, 2019. Plaintiff shall file any reply
18
     thereto on or before April 11, 2019.
19
20
21   DATED: February 27, 2019.                            ____________________________
                                                          HON. EDMUND F. BRENNAN
22                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



     STIPULATION & PROPOSED ORDER                                              CASE NO.: 2:18-cv-00924-EFB
